Miller, Ch. J.
The return to the writ of certiorari shows that on the 8th of April, 1874, being the third day of the April session of the Board of Supervisors of the county, and the business of the session having been finished, certain persons, of whom plaintiff was one, requested the board to adjourn to some future day, to enable them to present to the board a petition for the re-location of the county seat at Missouri Talley, in said county. With this request the board complied, and adjourned until the 21st day of April, 1874, at which time they met pursuant to adjournment. At this meeting a petition for the submission of the question of re-locating the county seat was presented. The board voted to receive the *302petition. Its consideration was opposed by a number of the citizens of the county on various grounds, principal among which are the following: First. That legal notice of the presentation of the petition had not been given. Second. That the petition had not been presented at the regular session of the board, and that it could not be considered and acted upon at an adjourned session.
After a hearing before the board, that body refused to entertain the petition, some of the members basing their action upon the alleged insufficiency of notice of the presentation of the petition.
Section 281, of the Code, provides that “ whenever the ci.ti- ■ zens of any county desire a re-location of their county seat, they may petition their board of supervisors respecting the same at any regular session.”
The petition in this case was not presented at a “regular session” of the board as prescribed by the statute, but at an adjourned session. The regular session was virtually ended —the business of the session having been completed before the proposition for an adjourned session was made. The statute does not confer 'authority upon the board to entertain a petition of this character at any other than a “ regular session.” The board, therefore, committed no error in refusing to act upon the petition in this case.
The question of notice need not be determined, as the above view disposes of the case. The judgment will be
AFFIRMED.